Citation Nr: 1101710	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Board finds that additional evidentiary development is needed 
before it can properly adjudicate these pending claims.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002). 

With regards to the first requirement of current disability due 
to hearing loss, the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  But for VA 
compensation purposes, impaired hearing only will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

In this particular case at hand, the record shows the Veteran has 
a bilateral hearing loss disability according to these VA 
standards.  A VA audiological evaluation performed in April 2008 
revealed a 60-decibel loss at the 4000 Hz level for both ears.  
38 C.F.R. §§ 3.385.  The evaluating VA audiologist also diagnosed 
tinnitus, which is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  See Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).

So resolution of these claims turns on whether these conditions 
are related or attributable to the Veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records (STRs) make no reference 
to any hearing loss or tinnitus.  An audiological evaluation 
performed at his pre-induction examination in August 1969 noted a 
zero-decibel loss at all Hz levels in his right ear.  Testing of 
his left ear revealed a 15-decibel loss at the 500 and 1000 Hz 
levels and a zero-decibel loss at the 2000 and 4000 Hz levels.  
And an audiological evaluation performed at his separation 
examination in February 1972 revealed a zero-decibel loss at all 
Hz levels for both ears.  There is also no mention of tinnitus in 
this report, or at any other time in service.  So his STRs 
provide evidence against his claims.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).



Even though disabling hearing loss may not be demonstrated in 
service, a Veteran may nevertheless establish service connection 
for a current hearing loss disability by submitting evidence that 
the current disability is related to service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  See also 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service).  See, too, Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Here, the Veteran was first treated for hearing problems in 1992, 
approximately 20 years after his separation from active duty.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

In May 1992, the Veteran was seen by K.S., M.D., for progressive 
hearing loss on the right side, with no history of any head 
trauma or otitis media.  Tinnitus was also present.  Dr. K.S. 
also recorded the Veteran's history that, "[j]ust has known for 
a long time that his right ear did not work as well as his 
left."  Following a physical examination, Dr. K.S.'s diagnostic 
impression was, "Otosclerosis versus ossicular chain 
discontinuity.  Given lack of closure and normal tympanograms, 
[I] strongly suspect discontinuity."  It thus appears that Dr. 
K.S. did not attribute the Veteran's hearing loss to noise 
exposure while in the military, rather, to otosclerosis or an 
ossicular chain discontinuity.  

Also in May 1992, the Veteran was also treated by C.L., D.O., for 
difficulty hearing - the chief complaint being "I can't hear."  
Dr. C.L. noted the Veteran's history that he had first noticed 
decreased hearing twenty-five years earlier "per test while in 
the United States Army."  He also noted that the Veteran "has 
gradually had decreased hearing capability since that time." Dr. 
C.L. noted Dr. K.S.'s impression that the Veteran may have some 
operablization for his decreased hearing.  The Veteran history 
included a surgically corrected deviated septum fourteen years 
earlier, as well as numerous nose factures.  He also had 
experienced a couple of near syncopal episodes in the last five 
to ten years, the etiology of which had never been determined. 

So while these two private medical reports do not list findings 
from an audiological evaluation in order to confirm the Veteran 
had a hearing loss disability according to VA standards (38 
C.F.R. §§ 3.385), they clearly show he had significant 
hearing problems, including tinnitus, even as of 1992.  They also 
reflect that his problems may be due to otosclerosis or an 
ossicular chain discontinuity, rather than to noise exposure or 
acoustic trauma during his military service.

The record thus contains two medical nexus opinions concerning 
the etiology of the Veteran's hearing loss and tinnitus.  
Unfortunately, though, both opinions provide conflicting 
conclusions and have several problems that limit their probative 
value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

When evaluated by VA in April 2008, the audiologist noted his 
history of noise exposure in service while working as a relay 
radio operator in Vietnam (i.e. a constant tone from his 
headset), with no reported noise exposure after service, 
including at his job as a grain inspector.  Following an 
audiological evaluation, the VA audiologist diagnosed the Veteran 
with sensorineural hearing loss bilaterally and mixed hearing 
loss.  The audiologist concluded that "bilateral hearing loss 
and tinnitus is (sic) less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma during 
military service."  The audiologist then provided the following 
rationale: "The audiometric configuration seen today is not 
consistent with noise induced hearing loss.  There is no evidence 
of acoustic trauma during military service as he had normal 
thresholds at entrance and separation.  Tinnitus was not 
documented in the service medical record."

The problem with this opinion is that the audiologist listed a 
diagnosis of sensorineural hearing loss bilaterally, which 
indicates noise-induced hearing loss, but then explained that the 
audiometric configuration is not consistent with noise induced 
hearing loss.  The audiologist also failed to mention the 
treatment records from 1992, which may be significant.  In other 
word, the Board questions whether this VA audiologist applied 
valid medical analysis to the significant facts of this case in 
reaching her conclusion that the Veteran's hearing loss and 
tinnitus are not related to service.  Nieves-Rodriguez, 22 Vet. 
App at 304.  

The Veteran also submitted an opinion from a private audiologist 
in support of his claims.  In a July 2008 report, J.D., MS CCC-A, 
recorded the Veteran's history of noise exposure while serving in 
the military, including being in close proximity to an explosion 
during a training mission, as well as exposure to artillery fire 
while on guard duty.  The audiologist stated that, although the 
Veteran's audiograms during service showed normal hearing, "it 
is documented in the histopathology literature that outer hair 
cell damage in the cochlea occurs prior to an individual ever 
showing a threshold shift on an audiogram, therefore it is more 
likely than not that [the Veteran's] hearing loss and tinnitus is 
[sic] related to his military noise exposure and it may have 
worsened as a civilian." 

There are several problems with this opinion, however, which 
preclude awarding service connection at this time.  Again, there 
is no mention of the 1992 treatment records, which indicate that 
the Veteran's hearing loss and tinnitus did not result from 
acoustic trauma but from either otosclerosis or an ossicular 
chain discontinuity.  Also problematic is the complete lack of 
evidence that the Veteran was ever involved in combat, which 
calls into question the history of noise exposure from the 
exchange of artillery fire while on guard duty.  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  This opinion, therefore, is 
of limited probative value.  Nieves-Rodriguez, 22 Vet. App at 
304.  

Nevertheless, the private audiologist's opinion is sufficient to 
trigger the duty to assist by affording the Veteran a VA 
examination to determine whether his hearing loss disability and 
tinnitus are related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine whether 
his bilateral hearing loss and tinnitus are 
related to service.  The examiner should 
review the claims file and record the 
Veteran's history of noise exposure both 
during and after service.  This review should 
also include the Veteran's service treatment 
records, the private treatment records from 
May 1992, and the July 2008 report from the 
private audiologist.  Following an 
audiological evaluation and a review of the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that his current hearing loss 
disability and tinnitus are related to 
service.  The examination report must include 
discussion of the rationale for all opinions 
and conclusions expressed.

2.  Then readjudicate the claims in light of 
the additional evidence.  If either claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


